Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 8/8/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,905,967 and Application 17/318,016 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 13-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 1, the limitation "said interior chamber" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  Also, if there are a plurality of housing, how and what, a single connector can be utilized? In addition, how it can attached to another hub?
	With respect to claim 2, to what orientation the claim referred to? 
	With respect to claim 4, it is unclear if the already claimed “single connecting structure” is any different than “a connector structure”. Also, what is connector structure disposed within interior chamber?
	With respect to claim 7 and 8, the limitation "said common one of said majority of hubs".  There is insufficient antecedent basis for this limitation in the claims.
	Claim 9, to what “initial orientation” it referred to.
	Claim 13, the claim define as an assembly with a plurality of arrays and plurality of hubs.  It is unclear what is the distinguish between arrays and plurality of hubs. Also, how a single connector can be utilized with such plurality of arrays and/or hubs?
	With regard to claims 2, 9 and 19, what is consider deformed orientation from initial orientation? 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention 	is not identically disclosed as set forth in section 102, if the differences between the claimed 	invention and the prior art are such that the claimed invention as a whole would have been 	obvious before the effective filing date of the claimed invention to a person having ordinary skill in 	the art to which the claimed invention pertains. Patentability shall not be negated by the manner 	in which the invention was made.
	
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
	1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
	4. Considering objective evidence present in the application indicating 	obviousness or nonobviousness.
Claim(s) 1, 3-8, 10, 13, 14, 16, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drake US 2012/0180405 (“Drake”) in view of Zeigler US 4,026,313 (“Zeigler”).
	As per claim 1, Drake discloses an assembly structured to assume a customizable variably configured geometric structure(geodesic structure 100)(Figs. 1-9; pars. [0040]-[0045] and [0058]-[0062]), said assembly comprising: 
	a plurality of elastically and flexibly interconnected hubs disposed in an initial orientation; a majority of said plurality of hubs including a central chamber and a plurality of housings fixedly interconnected to one another at predetermined angles relative to one another; each of said plurality of housings including an interior channel; said interior channel of each of said plurality of housings disposed in communicating relation with said interior chamber of said majority of hubs (connector 502 with a plurality of housing connected to each other, and each includes an interior channel connected thereto)(Fig. 8; [0044]); 
	a plurality of elastic links having attachment members at each end thereof; each of said plurality of elastic links retained within a different one of said plurality of interior channels and extending at least partially into said interior chamber; (straight segment 104 within channel pf connector 508, Figs. 1 and 9 in conjunction to [0040], [0041], and [0044]; note [0059] as the segments are flexible segments); and at least one of said elastic links of one of said majority of hubs retained within said interior channel of another interconnected one of said majority of hubs (note at least Figs. 1 and 9, regarding an assembly to includes a connection of a plurality of elastic links (segments 104) to adjacent hubs).
	Drake is not specific regarding each of said attachment members retained within said interior chamber via a single connecting structure disposed through each of said attachment members.
	However, Zeigler discloses attachment members retained within an interior chamber via a single connecting structure disposed through each of said attachment members (such as pin 92 or 102 or pin 114 for engages plurality of links (rod elements 88-90) (Fig. 4; 3:68-4:9); engages links (rods 94-96) (Fig. 5; 4:11-33); engages links (rods 108-110)(Fig. 6; 4:33-54).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Drake’s said attachment members retained within said interior chamber via a single connecting structure disposed through each of said attachment members as taught by Zeigler for the reason that a skilled artisan would have been motivated to include a connector further disposed in interconnecting relation with said plurality of links for purposes of connection of the assembly’s rod into a firm and stable structure yet allow easy disassembly as suggested by Zeigler (e.g. 3:65-4:10).
	As per claim 3, with respect to wherein each of said elastic links of a common one of said majority of hubs includes one end retained within said interior chamber of said common hub, note Drake’s Fig. 8 (regarding the hub with the housing-to-interior channels) in conjunction to Figs. 1 and 9 regarding the elastic links/segments 104 (again note [0059] as the segments are flexible segments) as the segments’ one end to be retained within the chamber of connector 502) 
	As per claim 4, with respect to further comprising a connector structure disposed within said interior channel of each of said majority of hubs thereof, each of said elastic links of a common one of said majority of hubs attached in retaining relation to a corresponding one of said connector structures, within the modified Drake by the teachings of Zeigler (there would have been a single connector, such as pin 92 or 102 or pin 114 for engages plurality of links (rod elements 88-90) (Fig. 4; 3:68-4:9); engages links (rods 94-96)) to hold the elastic links (of Drake) within the connector-chamber-channel (of Drake, i.e. Fig. 8) 
	As per claim 5, with respect to wherein said connector structure is removably disposed within said interior chamber in removable, retaining engagement with said elastic links of a common one of said majority of hubs, the connector (as taught by Zeigler (pins 92/102/114) is removable (e.g. Fig. 4; 3:68+); within the modified device the pin is removable from the elastic links (of Drake).  
	As per claim 6, Drake discloses wherein said plurality of housings extend radially outward from a central portion of said hub in spaced relation to one another (Fig. 8).  
	As per claim 7, Drake discloses wherein said plurality of housings of said common one of said majority of hubs are disposed in substantially equally spaced relation to one another (Fig. 8).  
	As per claim 8, Drake discloses wherein said plurality of housings on said common one of said majority of hubs extend radially outward from said interior channel said common hub in equally angular spaced relation to one another (Fig. 8).  
	As per claim 10, Drake discloses further comprising a predetermined number of said majority of hubs disposed in interconnected relation to one another in a closed, continuous array (Figs. 1 and 9).  
	As per claim 13, since the claim’s limitations are very similar to claim 1, the examiner states that claim 13 is rejected over Drake and Zeigler for the same 
reasons discussed above with respect to claim 1. It is important to note that such statement by the examiner is not merely to “ignore” the claim’s limitations; rather, the examiner attempts to simplify the above rejection, and not “paste and copy” similar limitations, thus to create unnecessary lengthy Office action.   
	As per claim 14, Drake discloses wherein said geometric configuration includes a different connection angle between interconnected hubs than that formed by said at least three housings of each of said plurality of interconnected hubs (Fig. 8; par. [0044]).  
	As per claim 16, with respect to wherein each of said plurality of hubs further includes at least one aperture disposed therethrough in communicating relation with said interior chamber, Drake in a different embodiment of at least Figs. 2-4 discloses aperture 122 and 132 to be in communication with interior chamber thereof (note also [0042] and [0043]).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Drake- Zeigler wherein each of said plurality of hubs further includes at least one aperture disposed therethrough in communicating relation with said interior chamber as taught and suggested by Drake for the reason that a skilled artisan would have been motivated by Drake’s suggestion to use such aperture/s one or more apertures in order to decrease the overall weight of the geodesic dome; the couplers may comprise simple apertures or may be configured to be secured to straight segments using slip joints or other attachment mechanisms (pars. [0041] and [0042]).
	As per claim 17, with respect to wherein said single 5Application No. 17/165,233connector structure is disposed through said at least one aperture into said interior chamber in said interconnecting, retaining attachment to said one ends of said plurality of elastic links, within the modified Drake by the teachings of Zeigler (there would have been a single connector, such as pin 92 or 102 or pin 114 for engages plurality of links (rod elements 88-90) (Fig. 4; 3:68-4:9); engages links (rods 94-96)) to hold the elastic links (of Drake) within the connector-chamber-channel (of Drake, i.e. Fig. 8).
	As per claim 20, Drake discloses wherein the plurality of housing extend radially outward from a central portion of said hub in spaced relation to one another (Fig. 8).
Claim(s) 2, 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drake and Zeigler as applied to claims 1 and 13 above, and further in view of Bridger’s US 6,869,246 (“Bridger’s”).
	As per claim 2, Drake is not specific regarding wherein each of said plurality of elastic links further includes an inherent bias operative to return said plurality of elastic links from an elastically expanded and flexibly deformed orientation to said initial orientation.  
	However, Bridger’s discloses wherein a plurality of elastic links further includes an inherent bias operative to return said plurality of elastic links from an elastically expanded and flexibly deformed orientation to said initial orientation (such as connector module 12 with elastic struts 22 with spring 24)(Figs. 1, 6 and 10; 3:56-4:25).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Drake’s wherein each of said plurality of elastic links further includes an inherent bias operative to return said plurality of elastic links from an elastically expanded and flexibly deformed orientation to said initial orientation as taught and suggested by Bridger’s for the reason that a skilled artisan would have been motivated to use such elastic means as connector architecture is based on the dodecaicosohedral symmetry found in the carbon-60 molecule and many other naturally occurring structures. In such form, the connector is particularly suited for the construction of domes, spheres, tubes and other polyhedral structures. Therein the spring members function as flexible, tunable compliant connector modalities. Such compliancy permits the relative structural angles to vary enabling the structures in response to induced or directed movement to assume an equilibrium moved state through internal and/or external actuation (2:55-63).
 	As per claim 9, Drake is not specific regarding wherein each of said elastic links includes a flexible spring member variably deformable and inherently biased into said initial orientation.  
	However, Bridger’s discloses wherein each of said elastic links includes a flexible spring member variably deformable and inherently biased into said initial orientation. (such as connector module 12 with elastic struts 22 with spring 24)(Figs. 1, 6 and 10; 3:56-4:25).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Drake’s wherein each of said elastic links includes a flexible spring member variably deformable and inherently biased into said initial orientation for similar reasons discussed above with respect to claim 2. 
	As per claim 19, Drake is not specific regarding wherein each of said plurality of elastic links further includes an inherent bias operative to return said plurality of elastic links from an elastically expanded and flexibly deformed orientation to said initial orientation.  
	However, Bridger’s discloses wherein each of said plurality of elastic links further includes an inherent bias operative to return said plurality of elastic links from an elastically expanded and flexibly deformed orientation to said initial orientation (such as connector module 12 with elastic struts 22 with spring 24)(Figs. 1, 6 and 10; 3:56-4:25).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Drake’s wherein each of said plurality of elastic links further includes an inherent bias operative to return said plurality of elastic links from an elastically expanded and flexibly deformed orientation to said initial orientation for similar reasons discussed above with respect to claim 2. 
Claim(s) 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drake and Zeigler as applied to claim above 13, and further in view of Hurt US 8,590,216 (“Hurt”).
	As per claim 15, Drake- Zeigler is not specific regarding further comprising a loop configuration on each end of said plurality of elastic links, wherein each of said loop configurations disposed within each of said plurality of interconnected hubs is disposed in an overlying configuration for the insertion of said single connector structure therethrough.  
	However, the use of loops as attachment means is well known as taught by Hurt, (connector included as plurality of loops ties 46; Fig. 4; 6:3-8).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Drake-Zeiglera loop configuration on each end of said plurality of elastic links as taught by Hurt for the reason that a skilled artisan would have been motivated in use of a known technique to improve similar device in the same way to obtain the predictable results of forming a hub with a plurality of links connected thereto in any known manner to insure firm and safe connection of the links as the hub-to-links is configure to be attached to a different hub while forming an assembly structure.
	Within the modified Drake the loop configuration on each end of said plurality of links (as taught by Hurt) and the links are elastic (as taught by Drake), wherein each of said loop configurations disposed within each of said plurality of interconnected hubs (as taught by Drake) is disposed in an overlying configuration for the insertion of said single connector structure therethrough (as taught by Zeigler).  
	As per claim 18, Drake is not specific regarding wherein each of said plurality of elastic links includes a loop configuration disposed on each opposite end thereof, said loop configuration on said one end of said plurality of elastic links disposed in engaging relation to said connector.  
	However, the use of loops as attachment means is well known as taught by Hurt, (connector included as plurality of loops ties 46; Fig. 4; 6:3-8).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Drake-Zeiglera loop configuration on each end of said plurality of elastic links as taught by Hurt for the reason that a skilled artisan would have been motivated in use of a known technique to improve similar device in the same way to obtain the predictable results of forming a hub with a plurality of links connected thereto in any known manner to insure firm and safe connection of the links as the hub-to-links is configure to be attached to a different hub while forming an assembly structure.
	Within the modified Drake the loop configuration on each end of said plurality of links (as taught by Hurt) and the links are elastic (as taught by Drake), wherein each of said loop configurations disposed within each of said plurality of interconnected hubs (as taught by Drake) is disposed in an overlying configuration for the insertion of said single connector structure therethrough (as taught by Zeigler).  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 and 13-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.A.K/Examiner, Art Unit 3711                                                                                     10/6/2022 

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711